JONES, J.
In fixing the value _ of bank shares under the provisions of Section 5412, General Code, the county auditor should disregard the value of real estate appearing on the books of the bank and fix the value thereof as assessed on the tax duplicate. The purpose of said section is the ascertainment of the value of the shares without regard to the book value of the real estate, having due regard only to appraised value of the real estate as it appears upon the auditor’s duplicate.
Judgment affirmed.
Marshall, CJ., Matthias, Day, Kinkade and Robinson, JJ., concur. Allen, J., dissents.